              Case 2:19-cr-00198-JLR Document 42 Filed 11/10/20 Page 1 of 2




 1                                                        HONORABLE JAMES L. ROBART
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9
     UNITED STATES OF AMERICA,                    )   No. CR19-0198JLR
10                                                )
                      Plaintiff,                  )
11                                                )   ORDER GRANTING UNOPPOSED
               v.                                 )   MOTION TO CONTINUE
12                                                )   SENTENCING
     WILLIAM LENZ,                                )
13                                                )
                      Defendant.                  )
14                                                )
15          THE COURT has considered the unopposed motion of the parties to continue

16   the sentencing and finds that:

17          (a) taking into account the exercise of due diligence, a failure to grant a

18   continuance in this case would deny defendant the opportunity to be safely and

19   physically present at the sentencing hearing; and

20          (b) the additional time requested is a reasonable period of delay. Defendant

21   plead in this matter on September 17, 2020 and sentencing is currently scheduled for

22   December 7, 2020. However, Defendant is requesting to be personally present at

23   sentencing and the court currently has an Order in place for no in person hearing until

24   after January 4, 2020. Defendant is asking for a continuance for the sentencing after

25   that date; and

26

                                                                   THE MERYHEW LAW GROUP
       ORDER TO CONTINUE SETENCING                                  200 BROADWAY, SUITE 301
       -1                                                                  SEATTLE, WA 98122
       USA v. Lenz, CR19-198 JLR                                         PHONE: (206) 264-1590
              Case 2:19-cr-00198-JLR Document 42 Filed 11/10/20 Page 2 of 2




 1          (c) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier
 3   sentencing;
 4
 5          IT IS THEREFORE ORDERED that the sentencing date in this matter shall be
 6   continued to Tuesday, January 19, 2021 at 9:30 a.m.
 7
 8          DONE this 10th day of November, 2020.
 9
10
11
                                                      A
                                                      The Honorable James L. Robart
12                                                    U.S District Court Judge
13
14
15   Presented by:
16   s/Brad A. Meryhew
17   Brad A. Meryhew, #WSBA#26797
     Attorney for William Lenz
18
19
20
21
22
23
24
25
26

                                                                  THE MERYHEW LAW GROUP
       ORDER TO CONTINUE SETENCING                                 200 BROADWAY, SUITE 301
       -2                                                                 SEATTLE, WA 98122
       USA v. Lenz, CR19-198 JLR                                        PHONE: (206) 264-1590
